Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The patents to Takahashi (US 4,219,200) and Sobajima (US 4,264,074) both disclose game tile shufflers.  The patents to Hanna (US 4,846,476), Patterson (US 4,892,310), Lind (US 6,120,024) and Itkis et al. (US 8,235,388) all disclose lot mixers and dispensers.
None of the cited references alone or in combination teach the claimed “game tile shuffler”, “a belt including a shelf dimensioned to carry at least one of the plurality of game tiles, the belt positioned proximate the tile container, and the belt rotatable so as to capture the at least one of the plurality of game tiles from the tile container and carry the at least one of the plurality of game tiles in the direction of the belt’s rotation”, “a chute positioned to receive game tiles from the belt and dimensioned to pass the game tiles along the chute and into the tile container, the chute including a chute opening, and a dispenser tunnel extending from the chute opening to a first tunnel opening, wherein the game tile shuffler is operable to selectively open the chute opening, with a shuffling mode defined by the chute opening being blocked to thereby capable of passing the plurality of game tiles within the chute to the tile container, and a dispensing mode defined by the chute opening being accessible thereby capable of passing the plurality of game tiles within the chute to the dispenser tunnel” as recited in claim 1.
None of the cited references alone or in combination teach the claimed “game tile shuffler”, “a belt capable of capturing and carrying at least one of the plurality of game tiles”, “a chute positioned to receive the at least one of the plurality of game tiles from the belt and dimensioned to pass the at least one of the plurality of game tiles along the chute and into the tile container, the chute including a chute opening”, “a dispenser tunnel extending from the chute opening to a first tunnel opening”, “a tile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424. The examiner can normally be reached Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711